Citation Nr: 0305383	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  97-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disorder, including muscle tension headaches.

2.  Entitlement to service connection for bilateral foot 
pain, including bone spurs.  

3.  Entitlement to service connection for hypertension, with 
dizziness and blurred vision.

4.  Entitlement to service connection for the residuals of 
prostatitis, including urinary frequency and hematuria.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability, including patellofemoral 
pain, tendonitis, and arthritis.

6.  Entitlement to an initial compensable evaluation for the 
residuals of a fracture of the right wrist.  

(The issues of entitlement to service connection for a 
chronic gastrointestinal disability, entitlement to service 
connection for sinusitis to include the residuals of a 
Caldwell-Luc procedure, entitlement to service connection for 
bilateral sensory loss in the hands and feet, claimed as 
peripheral neuropathy, and entitlement to an initial 
compensable evaluation for the residuals of the removal of a 
cyst of the nose will be the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Louisville, 
Kentucky, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in June 
2000, but was remanded for further development.  The 
requested development has been completed, and the appeals 
have been returned to the Board for further review.  

The Board notes that the veteran's right knee disability was 
evaluated as zero percent disabling at the time of the June 
2000 remand.  The evaluation for this disability was 
increased to the current 10 percent level in an April 2002 
rating decision.  The veteran has not expressed satisfaction 
with this evaluation.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the evaluation of this disability 
remains on appeal to the Board. 

The Board is undertaking additional development of the 
veteran's claims of entitlement to service connection for a 
chronic gastrointestinal disability, entitlement to service 
connection for sinusitis to include the residuals of a 
Caldwell-Luc procedure, entitlement to service connection for 
bilateral sensory loss in the hands and feet, claimed as 
peripheral neuropathy, and entitlement to an initial 
compensable evaluation for the residuals of the removal of a 
cyst of the nose pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  The veteran was treated for headaches from 1978 until 
discharge from active service in December 1995; post-service 
examinations dated January 1996 and December 2001 have 
included diagnoses of a chronic headache disorder.  

2.  Bilateral foot pain was reported in 1993 and again on the 
September 1995 retirement examination.  

3.  Post-service examinations dated January 1996 and October 
2001 have included diagnoses of bilateral foot disabilities, 
with a diagnosis of plantar fasciitis.  

4.  The service medical records contain findings of high 
blood pressure; however, the service medical records and 
post-service medical records are negative for a diagnosis of 
hypertension.  

5.  The prostatitis for which the veteran was treated in 
service in 1974 was acute and transitory, and the remainder 
of the service medical records are negative for evidence or a 
diagnosis of a chronic prostate disability.  

6.  The post-service medical records include an 
uncontroverted medical opinion stating that the veteran's 
current complaints, including urinary symptoms, are not 
related to active service.  

7.  The veteran's right knee has X-ray evidence of mild 
degenerative joint disease with pain on grind testing of the 
patella; he has range of motion from zero to 135 degrees, 
without evidence of painful motion, incoordination, excess 
fatigability, or weakness.  

8.  The evidence demonstrates some loss of the range of 
motion of the right wrist, with X-ray evidence of 
degenerative joint disease. 


CONCLUSIONS OF LAW

1.  A chronic headache disorder was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).

2.  Plantar fasciitis, to include bone spurs, was incurred 
due to active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002).

3.  Hypertension, with dizziness and blurred vision, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

4.  Prostatitis, including urinary frequency and hematuria, 
was not incurred due to active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002).

5.  The criteria for an initial evaluation in excess of 10 
percent for a right knee disability, including patellofemoral 
pain, tendonitis, and arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 
5257, 5260, 5261 (2002). 

6.  The criteria for an initial 10 percent evaluation for the 
residuals of a fracture of the right wrist have been met; the 
criteria for an evaluation in excess of 10 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 
5010, 5214, 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a variety of 
disabilities as a result of active service.  He argues that 
he developed sinusitis due to surgery to remove an impacted 
tooth.  The veteran states that there were some high blood 
pressure readings during service, which he controlled with 
diet and exercise.  However, he believes that he currently 
has hypertension, accompanied by dizziness and blurred 
vision.  The veteran contends that he has experienced 
bilateral foot pain since active service.  He also attributes 
his urinary frequency and hematuria to the residuals of a 
prostate problem noted during service.  The veteran notes 
that he was frequently treated for headaches during service, 
and states that these have continued after discharge.  
Finally, the veteran contends that the evaluations for his 
service connected right knee disability, right wrist 
disability, and the residuals of the removal of a mass on his 
nose are inadequate to reflect the current level of severity 
that results from these disabilities.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  

The Board finds that these duties have both been met.  The 
veteran received timely notice of the decisions on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, the rating code governing 
the evaluation of his disabilities, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  The veteran's 
claims were remanded for additional development in June 2000.  
He was contacted by letter that same month, and asked to 
provide the names, addresses, and dates of treatment for all 
private and VA health care providers who had treated him for 
his claimed disabilities.  He was also provided with releases 
to enable VA to obtain records on his behalf.  The veteran 
has not responded to this letter.  In March 2001, the veteran 
was provided with a letter that explained to him the 
provisions of the VCAA, including VA's duty to notify him and 
assist him in obtaining evidence, what the evidence must show 
to prevail in his claims, and what evidence was needed from 
the veteran.  The veteran has not replied to this letter.  
All of the examinations requested in the June 2000 remand 
have been completed.  The Board must conclude that the duties 
to notify and assist have been met, and that the veteran was 
made aware of what evidence he should provide, and what 
evidence would be obtained by VA.  Therefore, the Board finds 
that a remand would serve no useful purpose for this issue.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

Service medical records show that the veteran's October 1971 
entrance examination was negative for all of the veteran's 
claimed disabilities.  

The veteran was treated for an impacted left third molar in 
March 1973.  It had become displaced from its socket into the 
infratemporal fossa area.  Following extraction of the tooth, 
the veteran experienced considerable pain and edema in the 
area of the operation and the left infraorbital area.  His 
condition did not worsen after admission to the hospital, and 
he progressed satisfactorily and was eventually discharged.  

The veteran was seen for a history of sinusitis in January 
1974.  He also complained of dysuria with frequent voiding.  
On examination, the prostate was spongy and tender.  The 
impression was prostatitis.  

In March 1974, the veteran was seen at the emergency room 
after apparently taking too much of his medication.  The 
medication was noted to have been prescribed for sinus 
headaches.  The impression was headaches.  

In March 1978, the veteran was seen for headaches.  He had 
problems with recurrent headaches since he had difficulty 
with a tooth being pushed into the left maxillary sinus 
several years ago.  Currently, he had recurrent headaches 
that were diffuse and irresponsive to medication.  

January 1984 records show that the veteran was seen for 
problems with bilateral headaches, which were preceded by 
paresthesias of the left side of the body below the neck.  
The examiner stated that they were probably vascular in 
origin.  These occurred two or three times each week.  A 
rectal digital examination conducted at this time was within 
normal limits.  

The veteran underwent a flight examination in February 1984.  
He was noted to have experienced several occurrences of mild 
sinusitis in the past, with no residuals.  A digital rectal 
examination was normal.  On Report of Medical History 
obtained at this time, the veteran denied all relevant 
history.  The examiner again noted that the veteran had a 
history of several mild occurrences in the past, with no 
residuals.  

The veteran underwent a periodic examination in September 
1988.  On a Report of Medical History obtained in conjunction 
with this examination, the veteran answered "yes" to a 
history of frequent or severe headaches.  

The veteran was seen for complaints of right knee pain in 
July 1990.  A blood pressure reading of 140/96 was recorded 
at that time.  

At a September 1993 periodic examination, the prostate 
examination found hard nodules, which were considered 
abnormal.  On a Report of Medical History obtained at this 
time, the veteran answered "yes" to a history of frequent 
or severe headaches, high or low blood pressure, and foot 
trouble.  The veteran indicated that he experienced headaches 
almost daily.  Also, he said he had previously experienced 
high blood pressure, but that this was under control.  
Finally, the veteran indicated he experienced recurrent 
tingling in his feet, coldness, and discomfort.  

In a September 1993 follow up examination to rule out 
prostate cancer, the examination was determined to be within 
normal limits.  

Records from June 1994 show that the veteran was seen for 
several complaints, including slight rhinorhea, which was 
purulent.  Blood pressure reading of 130/88 and 140/90 were 
recorded.  The assessment included viral syndrome, and 
sinusitis.  

Records from July 1994 show that the veteran was seen for 
right upper quadrant pain.  His blood pressure was noted to 
be 152/102 at that time.  August 1994 records show that the 
veteran continued to be followed for right upper quadrant 
pain as a result of a fall from a ladder.  These records 
contain a blood pressure reading of 138/92.  September 1994 
records show that the veteran's blood pressure was 120/86.  
Service medical records from February 1995 contain a blood 
pressure reading of 132/91.  

At the veteran's September 1995 retirement examination, the 
prostate was found to be of normal size, nontender, and 
without masses.  His blood pressure was 134/83.  The 
veteran's vision was 20/50 for the right eye, and 20/40 for 
the left eye, correctable to 20/20 for each eye.  On the 
Report of Medical History obtained at this time, the veteran 
stated that he experienced headaches almost daily.  He 
reported pain in the heel of his right foot.  He answered 
"yes" to a history of frequent or severe headaches, 
dizziness or fainting spells, high or low blood pressure, 
frequent or painful urination, and foot trouble.  On 
elaboration, the veteran stated that headaches were almost a 
daily occurrence, which required him to use three different 
pain killers.  He said that he frequently experienced 
dizziness, especially when getting out of bed, and that he 
had blurred vision.  The veteran said that he had slightly 
elevated blood pressure in the mid 1980s, but that this was 
brought under control by diet and exercise.  He indicated 
that the heels of his feet were frequently painful, usually 
in the right foot after prolonged periods of standing or 
exercise.  He added that his feet were always felt cold.  

Headaches

Following discharge from service, the veteran was afforded a 
VA examination in January 1996.  He related that he had a 
problem with chronic headaches, which he thought could be 
sinus related.  Following the examination, the diagnoses 
included chronic headaches.  

The veteran underwent a VA examination of the brain and 
spinal cord in December 2001.  The claims folder was reviewed 
in conjunction with the examination.  The examiner noted that 
the veteran had injured his head on one occasion during 
service.  He had complained of headaches as early as October 
1974.  January 1984 records expressed a belief that the 
headaches were thought to be vascular in origin or muscle 
tension.  The history obtained from the veteran was that his 
headaches began in 1972 or 1973 after being struck in the 
head.  He described the headache as a pressure-like pain that 
included the whole head.  There were no associated symptoms 
of vomiting, visual loss, numbness, tingling, or weakness, 
and no clear aura.  The headaches were frequently associated 
with photophobia, phonophobia, and blurred vision.  The 
veteran described the severity as about a five or six on a 
scale to ten.  His family history was remarkable for 
migraines headaches with his mother.  Following examination, 
the assessment was chronic migraine headaches.  

The Board finds that entitlement to service connection for 
headaches is merited.  There is no medical opinion that 
states the veteran's headaches are in any way related to the 
impacted tooth for which he was treated in 1973, or the 
subsequent Caldwell-Luc procedure.  However, the service 
medical records show that the veteran began to be treated on 
a regular basis for headaches as early as 1978, and this 
treatment continued throughout the remainder of his service.  
The veteran consistently reported these headaches on his 
periodic examinations from 1988 until discharge.  The first 
VA examination conducted after discharge included a diagnosis 
of chronic headaches, and the December 2001 VA examination 
included an assessment of chronic migraine headaches.  As the 
veteran first began to receive treatment for headaches during 
service, and as post-service medical records dated 
immediately after discharge have contained diagnoses of 
chronic headaches, the Board finds that a chronic headache 
disorder was incurred during active service.  

Bilateral Foot Pain

At the January 1996 VA examination, the veteran complained of 
bilateral pedal pain, especially in his heels.  He had first 
sought treatment for this problem in 1991 or 1992.  He 
continued to complain of bilateral heel pain.  On 
examination, the veteran had subjective heel pain on weight 
bearing.  There was no swelling or decrease in strength, or 
decrease in mobility of the ankles.  The diagnoses included 
bilateral calcaneal pain, rule out bone spurs.  

The veteran was afforded a VA podiatry examination in October 
2001.  He complained of pain, coldness, and numbness of his 
feet.  His problems had started in the 1970s, resolved, then 
reoccurred in the 1990s and persisted to the present.  The 
veteran reported continuous pain to both the first and fifth 
metatarsophalangeal joints.  In addition, he had heel pain 
with the right side being greater than the left.  His pain 
was considered continuous, and was alleviated to some extent 
by elevating his feet.  The physical examination was 
essentially normal.  An X-ray study of the feet was 
essentially normal, but did reveal a small spur over the 
right infracalcaneal area at the attachment of the plantar 
fascia.  The diagnoses included neuropathy of the feet of 
unknown etiology, and plantar fasciitis. 

The Board finds that entitlement to service connection for 
bilateral foot pain is warranted.  The veteran reported foot 
trouble on the September 1973 Report of Medical History.  At 
the September 1995 retirement examination, he reported that 
the heels of his feet were frequently painful after prolonged 
periods of standing or exercise.  The January 1996 VA 
examination noted continued complaints of heel pain, and 
included a diagnosis of bilateral calcaneal pain, rule out 
bone spurs.  A bone spur in the right foot was noted at the 
October 2001 VA examination.  The diagnosis was plantar 
fasciitis, and the examiner did not confine this diagnosis to 
the right foot.  Therefore, given the veteran's well 
documented complaints of foot pain during the two years just 
prior to his discharge, and given the post-service diagnoses 
of chronic foot problems with the first diagnosis just one 
month after discharge, the Board finds that entitlement to 
service connection for bilateral foot pain, to include bone 
spurs, has been established.  

Hypertension

If cardio-vascular renal disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of hypertension during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

At the January 1996 VA general examination, the veteran was 
noted to have a history of elevated blood pressure, and to 
have been placed on medication for approximately two months 
in 1984 or 1985.  The veteran also described some dizziness 
and blurred vision in conjunction with the elevated blood 
pressure.  The veteran also described symptoms of orthostatic 
hypotension at that time.  On examination, the veteran's 
blood pressure when sitting was 142/92.  His recumbent blood 
pressure was 122/76, and his standing blood pressure was 
128/94.  However, the diagnoses did not included 
hypertension.  

The December 2001 VA examination of the brain and spinal cord 
stated that the veteran had a history of hypertension from 
1990 to 1991.  Following the examination, the assessments 
included dizzy spells suggestive of benign positional 
vertigo, and episodic blurred vision, which was seen as part 
of the migraine headache syndrome and dizziness.  

The Board finds that entitlement to service connection for 
hypertension is not merited.  The service medical records 
prior to 1990 are negative for a diagnosis of hypertension or 
high blood pressure readings.  The veteran denied a history 
of high or low blood pressure on the periodic examinations 
conducted prior to that time, including a September 1988 
examination.  A high blood pressure reading was first noted 
in July 1990, and the veteran answered "yes" to a history 
of high or low blood pressure at a September 1993 periodic 
examination.  Records from July 1994 to September 1994 also 
contain findings of high or borderline high blood pressure 
readings.  However, none of these records include a diagnosis 
of hypertension.  The September 1995 retirement examination 
included a history of high blood pressure.  However, the 
blood pressure reading recorded on this examination was 
normal, and the examination report did not include a 
diagnosis of hypertension.  Furthermore, while the January 
1996 VA examination noted the prior history of high blood 
pressure and included borderline high blood pressure 
readings, the examiner did not render a diagnosis of 
hypertension.  The December 2001 VA examiner noted a history 
of hypertension in 1990 to 1991, but did not include a 
current diagnosis of this disability.  His complaints of 
dizziness and blurred vision were related to causes other 
than hypertension, including the headaches for which service 
connection has now been established.  

The Board notes that high blood pressure readings by 
themselves do not equate to hypertension.  Furthermore, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  In this case, as the service 
medical records do not contain a diagnosis of hypertension, 
and as there is no current diagnosis of this disability, 
entitlement to service connection for hypertension is not 
warranted.  At this juncture, the Board notes that the 
veteran has been asked on at least two occasions to provide 
medical evidence concerning his claimed hypertension, but he 
has not responded.  "[T]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, as the evidence does not show that the 
veteran currently has a diagnosis of hypertension, 
entitlement to service connection is not established. 

Prostatitis

Post service medical records include the January 1996 VA 
examination report.  The veteran's history included urinary 
frequency with decrease in stream, and nocturia.  He stated 
that this had been going on for approximately four months.  
The veteran had not been worked up for prostatic hypertrophy.  
The examiner stated that a prostate examination was not done 
on the exit physical.  The veteran deferred a current 
genitourinary examination, and stated he would follow up on 
his complaints at a military hospital.  The diagnoses 
included urinary frequency with nocturia per the patient.  

The veteran underwent a VA genitourinary examination in 
November 2001.  The claims folder was reviewed in conjunction 
with this examination.  The examiner noted that the September 
1993 examination had been normal, and that his first 
complaints had been in 1995.  By patient report, he was first 
diagnosed and treated for urinary complaints by a private 
doctor in 1997.  On this basis, the examiner stated that the 
veteran's claimed disability was not related to active 
service.  

The Board finds that entitlement to service connection for 
prostatitis, including urinary frequency and hematuria, is 
not merited.  The service medical records include a diagnosis 
of prostatitis in January 1974.  However, this was apparently 
acute and transitory, as a January 1984 examination was 
normal, and as there is no evidence of additional complaints 
or findings until 1993.  The September 1993 periodic 
examination was believed to show an abnormal prostate, but a 
follow-up examination found that the prostate was normal.  
The veteran complained of frequent urination at the September 
1995 discharge examination.  Although the January 1996 
examiner stated that a prostate examination was not conducted 
in September 1995, the records show that there was a prostate 
examination, and that the prostate was found to be normal.  
The September 1995 examination did not contain a diagnosis of 
a disability.  The veteran refused to be examined at the 
January 1996 VA examination.  The November 2001 examiner 
determined that a chronic disability was not diagnosed until 
1997, and opined that it was not related to active service.  
Therefore, as there was no diagnosis of a chronic disability 
during service or until more than one year after discharge 
from service, and as the only medical opinion has stated that 
the veteran's disability is not related to service, 
entitlement to service connection is not established.  The 
Board notes that the evidence indicates that the veteran has 
received treatment for his claimed disability from at least 
two sources since discharge from service, and that the 
records of this treatment may have assisted the veteran in 
his claim.  As noted above, and as indicated in the March 
2001 VCAA letter, the veteran has a responsibility to assist 
VA in identifying and obtaining these records.  However, the 
veteran has not responded to two different letters regarding 
these records.  Therefore, entitlement to service connection 
for prostatitis, including urinary frequency and hematuria, 
is not warranted.  

II. Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet .App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Right Knee

Entitlement to service connection for the residuals of a 
right knee sprain was established in an April 1996 rating 
decision.  A zero percent evaluation was assigned for this 
disability, effective from December 1995.  The evaluation for 
this disability was increased to 10 percent in an April 2002 
rating decision, also effective from December 1995.  The 
April 2002 rating decision also changed the diagnosis for the 
veteran's disability to right knee sprain to include 
arthritis.  

The veteran's knee disability was initially evaluated under 
the rating code for other impairment of the knee.  Under this 
rating code, impairment of the knee resulting in severe 
recurrent subluxation or lateral instability is evaluated as 
30 percent disabling.  Moderate impairment of the knee due to 
recurrent subluxation or lateral instability is evaluated as 
20 percent disabling.  Slight impairment merits a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5257.

The April 2002 rating decision evaluated the veteran's right 
knee disability under the rating code for traumatic 
arthritis.  Arthritis due to trauma is to be evaluated under 
the rating code for degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5010.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved.  If the limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  Flexion 
that is limited to 15 degrees is evaluated as 30 percent 
disabling.  Limitation of flexion to 30 degrees merits a 20 
percent evaluation.  Limitation of flexion to 45 degrees 
warrants a 10 percent evaluation.  Limitation of flexion to 
60 degrees is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.71a, Code 5260.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

At the January 1996 VA examination, the veteran gave a 
history of a right knee sprain in 1988 or 1989.  He said the 
doctors were divided as to whether or not there had been a 
fracture.  The veteran had been placed in a support brace and 
underwent physical therapy.  He continued to have 
intermittent problems with the right knee.  His present 
complaints were of bilateral knee pain, right greater than 
left.  The veteran said he needed a supportive brace on the 
right knee, especially if he was to do any intense activity 
with weight bearing.  On examination, there was no lateral 
instability of the knee.  The range of motion was full.  The 
diagnoses included a history of right knee sprain. 

The veteran underwent an additional VA examination of the 
joints in November 2001.  He had a history of right 
patellofemoral pain syndrome.  On examination, the knees were 
symmetrical, with zero to 135 degrees of flexion.  The knees 
were stable to varus and valgus stress, Lachman's, and 
posterior drawer.  There was no patellar crepitus, and the 
veteran did not show grimacing when doing patellar 
compression.  There was some slight grimacing with medial or 
bilateral grind testing of the patella.  The patella tracted 
at midline.  There was no effusion.  An X-ray study conducted 
at this time resulted in an impression of a normal right 
knee.  However, an addendum to the X-ray study said that 
there were minimal retropatellar changes of degenerative 
joint disease, which were mild.  The assessment was evidence 
of bilateral patellofemoral pain.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent is not warranted for the veteran's right knee 
disability.  The evidence is completely negative for 
instability of the right knee.  Therefore, an increased 
evaluation under the rating code for impairment of the knee 
is not merited.  38 C.F.R. § 4.71a, Code 5257.  

The evidence also does not support an increased evaluation 
under the rating codes for arthritis and limitation of 
motion.  Normal range of motion of the knee is from zero to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  The November 2001 
examination shows that the veteran has range of motion from 
zero to 135 degrees, which does not merit a compensable 
evaluation under the rating codes for limitation of flexion 
or extension.  38 C.F.R. § 4.71a, Codes 5260, 5261.  The 
November 2001 examination did demonstrate X-ray evidence of 
mild degenerative joint disease, and there was some objective 
evidence of pain on motion with the loss of five degrees of 
flexion.  This symptomatology warrants continuation of the 10 
percent evaluation currently in effect.  38 C.F.R. § 4.71a, 
Code 5003, 5010.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 regarding 
pain, incoordination, excess fatigability, and weakness.  The 
November 2001 examination showed some slight grimacing on 
testing, which constitutes objective evidence of pain.  
However, there is no indication that this results in 
additional disability, and there was no evidence of pain on 
range of motion testing.  Furthermore, there is no evidence 
of incoordination, excess fatigability, or weakness.  
Therefore, these factors do not provide a means for an 
increased evaluation.  The Board has also considered 
entitlement to separate evaluations for impairment of the 
knee and arthritis, as provided in VAOPGCPREC 9-98.  However, 
there is no objective evidence of instability or pain on 
motion on either VA examination, and separate evaluations are 
not warranted.  

Right Wrist

Entitlement to service connection for a history of a fracture 
of the right wrist was established in an April 1996 rating 
decision.  A zero percent evaluation was assigned for this 
disability, effective from December 1995.  This evaluation 
currently remains in effect.  

The veteran's right wrist disability is evaluated under the 
rating code for limitation of motion of the wrist.  
Limitation of dorsiflexion to less than 15 degrees, or 
limitation of palmar flexion to in line with the forearm is 
evaluated as 10 percent disabling for both the major and the 
minor arm.  38 C.F.R. § 4.71a, Code 5215.  Pain on movement, 
weakened movement, excess fatigability, and incoordination 
must also be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The veteran gave a history of a right wrist fracture at the 
January 1996 VA examination.  He stated that this occurred in 
the early 1970s.  He had been casted for several weeks, and 
then underwent physical therapy.  The veteran reported that 
he now had right wrist pain with tingling in all the digits 
of the hand.  He said this was intermittent, and did not wake 
him up at night.  On examination, there was no localized 
swelling, atrophy, or tenderness of the upper or lower 
extremities.  The range of motion of the upper extremities 
was full.  The diagnoses included history of right wrist 
fracture.  

The veteran underwent an additional VA examination of the 
joints in June 1998.  He had full range of motion of 
bilateral elbows and wrists without signs of tenderness, 
spasms, or weakness.  Hand grip was 5/5.  

At a November 2001 VA examination of the joints, the veteran 
had 60 degrees of dorsiflexion, 20 degrees of palmar flexion, 
80 degrees of supination, and 80 degrees of pronation.  There 
was full finger flexion into his palm, and full extension.  
The wrist did not have any gross swelling, warmth, or 
erythema.  There was excess fatigability that showed with 
grimacing at extreme ends of the range of motion.  The 
addendum of an X-ray study of the right wrist conducted at 
this time showed moderate joint space narrowing in the 
radiocarpal joint with mild distal radial sclerosis 
indicative of mild wrist degenerative joint disease.  

The Board finds that a 10 percent evaluation for the 
veteran's right wrist disability is warranted.  The November 
2001 VA examination revealed that the veteran has 60 degrees 
of dorsiflexion, and 20 degrees of palmar flexion.  Normal 
range of motion is 70 degrees of dorsiflexion and 80 degrees 
of palmar flexion.  See 4.71a, Plate I.  This demonstrates 
some reduction in the range of motion, but is insufficient to 
merit a 10 percent evaluation under the rating code for 
limitation of motion of the wrist.  38 C.F.R. § 4.71a, Code 
5215.  However, the X-ray study conducted at the November 
2001 VA examination confirmed mild degenerative joint 
disease.  When this is considered with the reduction in the 
range of motion, a 10 percent evaluation is assigned under 
the rating codes for arthritis.  38 C.F.R. § 4.71a, Code 
5003, 5010.  

The Board has considered entitlement to an evaluation in 
excess of 10 percent for the veteran's right wrist 
disability, but this is not demonstrated by the evidence.   
The 10 percent evaluation is the highest that can be awarded 
for limitation of motion of the wrist.  38 C.F.R. § 4.71a, 
Code 5215.  The rating code for ankylosis of the wrist has 
been considered, but there is no evidence that the veteran 
has ankylosis.  38 C.F.R. § 4.71a, Code 5214.  Finally, the 
Board notes that there is some evidence of pain and 
fatigability of the right wrist.  However, these were at the 
extremes of the range of motion, so that there is no 
indication of added disability.  There is no evidence of 
weakness or incoordination.  Therefore, these factors do not 
provide a basis for an increased evaluation.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  


ORDER

Entitlement to service connection for a chronic headache 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to service connection for plantar fasciitis, 
including bone spurs, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to service connection for hypertension, with 
dizziness and blurred vision, is denied. 

Entitlement to service connection for prostatitis, including 
urinary frequency and hematuria, is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability, including patellofemoral pain, 
tendonitis, and arthritis, is denied.

Entitlement to an initial 10 percent evaluation for the 
residuals of a fracture of the right wrist is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

